DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 and 5/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with YuKai Bao, Reg. No. 79686 on 6/10/2021 and 6/11/2021.
The application has been amended as follows: 
Claims 5, 8, 14, 16, 18 and 20 are cancelled.
Claims 1, 9-10, 12-13 and 17 are currently amended herein.

1. (Currently Amended) A computer-implemented method comprising:
determining, by a computing system, one or more attribute values of a given user;
 from a database, character preference functions for a plurality of other users having at least one attribute value in common with the one or more attribute values of the given user, wherein each character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes;
determining, by the computing system using the character preference functions for the plurality of other users, a character preference function for the given user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes, wherein determining the character preference function for the given user comprises deriving the character preference function for the given user from statistics indicative of the preference coefficients within the character preference functions for the plurality of other users; and
using, by the computing system, the character preference function for the given user to select one or more media contents from among a plurality of media contents, wherein using the character preference function for the given user to select one or more media contents from among the plurality of media contents comprises determining a character rating for a character in a media content from among the plurality of media contents based on the character preference function for the given user and a character model for the character.  

1, wherein the character model for the character comprises a multidimensional representation of the plurality of attributes.

10. (Currently Amended) The computer-implemented method of claim [[8]]1, further comprising determining a media content rating for the media content based on the character rating for the character.

12. (Currently Amended) The computer-implemented method of claim [[8]]1, further comprising rating a likelihood that the given user will enjoy the media content based on the character preference function for the given user and the character model.  

13. (Currently Amended) A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising:
determining one or more attribute values of a given user;
accessing, from a database, character preference functions for a plurality of other users having at least one attribute value in common with the one or more attribute values of the given user, wherein each character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes;
, wherein determining the character preference function for the given user comprises deriving the character preference function for the given user from statistics indicative of the preference coefficients within the character preference functions for the plurality of other users; and
using the character preference function for the given user to select one or more media contents from among a plurality of media contents, wherein using the character preference function for the given user to select one or more media contents from among the plurality of media contents comprises determining a character rating for a character in a media content from among the plurality of media contents based on the character preference function for the given user and a character model for the character.  

17. (Currently Amended) A computing system comprising a processor coupled to a memory, the computing system configured for performing a set of acts comprising:
determining one or more attribute values of a given user;
accessing, from a database, character preference functions for a plurality of other users having at least one attribute in common with the one or more attribute values of the given user, wherein each character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the 
determining, using the character preference functions for the plurality of other users, a character preference function for the given user, wherein the character preference function comprises information identifying a plurality of preference coefficients, with each preference coefficient of the plurality of preference coefficients associated with a respective attribute of a plurality of attributes, wherein determining the character preference function for the given user comprises deriving the character preference function for the given user from statistics indicative of the preference coefficients within the character preference functions for the plurality of other users; and
using the character preference function for the given user to select one or more media contents from among a plurality of media contents, wherein using the character preference function for the given user to select one or more media contents from among the plurality of media contents comprises determining a character rating for a character in a media content from among the plurality of media contents based on the character preference function for the given user and a character model for the character.  

Response to Amendment
Claims 1-4, 6-7, 9-13, 15, 17 and 19 are pending in this application.
Obviousness-type double patenting rejection is withdrawn.
Claim rejections 35 U.S.C. 102/103 on claims 1-20 are withdrawn.
Claims 1-4, 6-7, 9-13, 15, 17 and 19 are allowed in this Office Action (Renumber as 1-14).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 13 and 17 in the instant application is the prior arts of record does not teach “determining the character preference function for the given user comprises deriving the character preference function for the given user from statistics indicative of the preference coefficients within the character preference functions for the plurality of other users” and “using the character preference function for the given user to select one or more media contents from among the plurality of media contents comprises determining a character rating for a character in a media content from among the plurality of media contents based on the character preference function for the given user and a character model for the character.”
The closest found prior art is Wang (U.S. Publication Number 2012/0136814). Wang teaches the granularities indicating likes of user A in the dimension P1, P2, P3 and P4 are "the 1990s-2000s", "Mandarin", "Jacky Cheung" and "pop music" respectively, and the user A is described by the user belongingness function as {p14, p21, p31, p45} (para [0043]), and when the value of the probability function indicating likes of user for music is greater than a preset threshold ω, the music is recommended to the user (para [0049]). However, Wang does not teach that deriving the character preference function for the given user from statistics indicative of the preference coefficients within the character preference functions for the plurality of other users, neither determining a character rating for a character in a media content from among 
Claims 2-4, 6-7, 9-12, 15 and 19 depend from claims 1, 13 and 17 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                    

June 11, 2021